                                         Case 19-23263              Doc        Filed 10/08/20            Page 1 of 6
 Fill in this information to identify the case:
 Debtor 1    Jacqueline Rouse-Johnson


 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the District of MARYLAND

 Case number 19-23263

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: HOME POINT FINANCIAL CORPORATION                                Court claim no. (if known): 8-1

Last 4 digits of any number you use to                                            Date of payment change: 11/1/2020
identify the debtor’s account: 4692                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,481.22
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $243.92                             New escrow payment: $290.39


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
                                           Case 19-23263            Doc           Filed 10/08/20          Page 2 of 6



Debtor 1 Jacqueline Rouse-Johnson                                     Case number (if known) 19-23263

           Print Name        Middle Name     Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Jason Murphy
         ______________________                            10/7/2020
                                                    Date ________________________
     Signature



  Print              Jason Murphy
                    _____________________________________________                                       Title   Authorized Agent for Creditor
                    First Name                      Middle Name      Last Name


  Company           Robertson, Anschutz, Schneid & Crane LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                  State        ZIP Code

  Contact Phone     470-321-7112                                                                               jasmurphy@rascrane.com
                                                                                                        Email _____________________________




Official Form 410S1                                      Notice of Mortgage Payment Change                                                      page 2
                          Case 19-23263     Doc      Filed 10/08/20     Page 3 of 6

                                     CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on     October 8, 2020            , I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United States
Mail to the following:

JACQUELINE ROUSE-JOHNSON
3833 LANSDALE CT
BURTONSVILLE, MD 20866

And via electronic mail to:

HARRIS S. AMMERMAN
1115 MASSACHUSETTS AVENUE, NW
WASHINGTON, DC 20005

TIMOTHY P. BRANIGAN
9891 BROKEN LAND PARKWAY
SUITE 301
COLUMBIA, MD 21046


                                               By: /s/ Esther Kudron
                                                       Esther Kudron
                                                       ekudron@rascrane.com




Official Form 410S1              Notice of Mortgage Payment Change                              page 3
                                                 REPRESENTATION OF PRINTED DOCUMENT
                                       Case 19-23263               Doc              Filed 10/08/20           Page 4 of 6
                                    FOR RETURN SERVICE ONLY
                                    PLEASE DO NOT SEND PAYMENTS TO THIS ADDRESS                             ESCROW STATEMENT
                                    P.O. Box 619063
                                    Dallas, TX 75261-9063

                                                                             Analysis Date:                                                     September 24, 2020
                                                                             Loan Number:
                                                                             New Payment Effective Date:                                         11/01/20
                                                                             For Inquiries:                                                  800.686.2404
                                                                             Property Address:                                      3833 LANSDALE CT #82
          JACQUELINE ROUSE-JOHNSON
                                                                                                                                  BURTONSVILLE MD 20866
          3833 LANSDALE CT # 82
          BURTONSVILLE MD 20866-2103




TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT
TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED
STATES CODE, THIS NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY
AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT
ANY SUCH OBLIGATION.
                         Annual Escrow Account Disclosure Statement - Projections for Coming Year
The following is an overview of your escrow account with Home Point Financial Corporation. It contains a snapshot of the anticipated disbursements for the
coming year and the history of escrow payments made on your behalf in the prior year. Any potential adjustments due to increases or decreases with your
escrowed items may affect your monthly escrow payment. If your escrow payment increases, your monthly mortgage payment will also increase. If the escrow
payment decreases, your mortgage payment will decrease.

             Payment Information                                                Current                                Effective 11/01/20
             Principal & Interest Pmt                                         $1,190.83                                         $1,190.83
             Total Monthly Escrow Payment                                       $243.92                                           $290.39
             Reserve Acct Pymt                                                    $0.00                                             $0.00
             HUD 235/265 Pymt (-)                                                 $0.00                                             $0.00
             Misc Acct Payment                                                    $0.00                                             $0.00
                                                                _________________________________                         ________________________________

             Total Payment                                                    $1,434.75                                              $1,481.22


Shortage/Surplus Information                        Effective 11/01/20                              Cushion Calculation: Because Home Point Financial
                                                                                                    does not set your tax amounts or insurance premiums,
Upcoming Total Annual Bills                                   $3,215.38                             your escrow balance contains a cushion of $323.84. A
Required Cushion                                                $323.84                             cushion is an additional amount of funds held in your
Required Starting Balance                                       $869.25                             escrow in order to prevent the balance from becoming
Over/Short Spread                                                $22.44                             overdrawn when an increase in the disbursement amount
                                                                                                    occurs. Based upon federal or state regulations, if your
                                                                                                    escrow account is required to maintain a cushion, the
                                                                                                    minimum balance should not be below 1/6th or 1/12th of
                                                                                                    the anticipated payments from the account. If your
                                                                                                    escrow account is not required to maintain a cushion, a
                                                                                                    minimum balance is not required.
These are the escrow items we anticipate we will collect for or pay on your behalf in the upcoming 12 month period. The dollar amount shown may be the last
amount actually paid for that item, or may project the next amount due.
        Date                Anticipated Payments                                                                              Escrow Balance
                            To Escrow       From Escrow                          Description                           Anticipated          Required
                                                                                 Starting Balance                               $600.02                       $869.25
   NOV 2020                       $267.95                  $106.03               PMI INSURANC                                   $761.94                      $1,031.17
   DEC 2020                       $267.95                  $106.03               PMI INSURANC                                   $923.86                      $1,193.09
   DEC 2020                                                $615.09               COUNTY TAX                                     $308.77                        $578.00
   JAN 2021                       $267.95                  $106.03               PMI INSURANC                                   $470.69                        $739.92
   FEB 2021                       $267.95                  $106.03               PMI INSURANC                                   $632.61                        $901.84
   FEB 2021                                                $578.00               PROPERTY INS                                    $54.61                        $323.84
   MAR 2021                       $267.95                  $106.03               PMI INSURANC                                   $216.53                        $485.76
   APR 2021                       $267.95                  $106.03               PMI INSURANC                                   $378.45                        $647.68




                                                                                    Escrow Shortage Reply (This is not a bill)
                                             11511 Luna Road, Suite 200
                                             Farmers Branch,TX 75234                   Loan Number:
                                             (800) 686-2404
                                                                                       Full Shortage Amount:                                 $269.23
                                                                                       Payment Amount                     $______________

                                                                                       Your escrow shortage has been spread over 12 months, resulting
                                                                                       in an additional increase in your monthly payment in the amount
    HOME POINT FINANCIAL CORPORATION                                                   of $22.44.
    PO Box 735028
    Dallas TX, 75373-5028                                                              IF YOU CHOOSE to pay your shortage in full, please visit
                                                                                       www.homepointfinancial.com in order to expedite your payment.
                                                                                       You can also mail this coupon with your remittance of the full
                                                                                       shortage amount to the address shown to the left.




                                                                     INTERNET REPRINT
                                                         Case 19-23263                       Home Point
                                                                                            Doc    FiledFinancial
                                                                                                         10/08/20 Corporation
                                                                                                                      Page 5 of 6
                                                                                                 11511 Luna Road, Suite 200
                                                                                                  Farmers Branch, TX 75234
                                                                                                        800.686.2404


                                                                                                                               Property Address:
                                                                                                                               3833 LANSDALE CT #82
                                                                                                                               BURTONSVILLE MD 20866
                               JACQUELINE ROUSE-JOHNSON
                               3833 LANSDALE CT # 82
                               BURTONSVILLE MD 20866-2103




                                                                                                                                         Loan Number:
                   Analysis Date: September 24, 2020

       Date                     Anticipated Payments                                                                                      Escrow Balance
                                To Escrow       From Escrow                                      Description                       Anticipated          Required
  MAY 2021                               $267.95                            $106.03              PMI INSURANC                           $540.37               $809.60
  JUN 2021                               $267.95                            $106.03              PMI INSURANC                           $702.29               $971.52
  JUL 2021                               $267.95                            $106.03              PMI INSURANC                           $864.21             $1,133.44
  AUG 2021                               $267.95                            $106.03              PMI INSURANC                         $1,026.13             $1,295.36
  SEP 2021                               $267.95                            $106.03              PMI INSURANC                         $1,188.05             $1,457.28
  SEP 2021                                                                  $749.93              COUNTY TAX                             $438.12               $707.35
  OCT 2021                               $267.95                            $106.03              PMI INSURANC                           $600.04               $869.27
                       _______________________________      _____________________________


                                     $3,215.40                          $3,215.38



                                                           Annual Escrow Account Disclosure Statement
                                                                        Account History
 The following statement of activity in your escrow account from November 2019 through October 2020 displays actual activity as it occurred in your escrow
 account during that period. If you received Account Projections with a prior analysis, they are included again here for comparison.

                Payments to Escrow                                  Payments From Escrow                                                             Escrow Balance
Date           Anticipated        Actual                            Anticipated        Actual                 Description                         Required            Actual
                                                                                                            Starting Balance                        $763.74         $294.08
 NOV                $243.92                       $0.54 *                ($106.03)                 $106.03 PMI INSURANC                             $901.63         $188.59
 DEC                $243.92                     $487.71 *                ($106.03)                 $106.03 PMI INSURANC                           $1,039.52         $570.27
 DEC                                                                     ($612.52)                 $615.09 * COUNTY TAX                             $427.00         ($44.82)
 JAN                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $564.89           $93.07
 FEB                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $702.78         $230.96
 FEB                                                                     ($427.00)                           PROPERTY INS                           $275.78         $230.96
 FEB                                                                                               $578.00 * HAZARD INS                             $275.78       ($347.04)
 MAR                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $413.67       ($209.15)
 APR                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $551.56         ($71.26)
 MAY                $243.92                     $487.84 *                ($106.03)                 $106.03 PMI INSURANC                             $689.45         $310.55
 JUN                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $827.34         $448.44
 JUL                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $965.23         $586.33
 AUG                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                           $1,103.12         $724.22
 AUG                                                                                               $749.93 * COUNTY TAX                           $1,103.12         ($25.71)
 SEP                $243.92                     $487.84 *                ($106.03)                           PMI INSURANC                         $1,241.01         $462.13
 SEP                                                                     ($615.17)                           COUNTY TAX                             $625.84         $462.13
 OCT                $243.92                     $243.92                  ($106.03)                 $106.03 PMI INSURANC                             $763.73         $600.02
             _______________      _________________             ________________            ________________

                  $2,927.04                  $3,415.29                 -$2,927.05                $3,109.35
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.

  (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your ending balance from the last month of the account history (escrow balance anticipated) is $600.02. Your starting balance (escrow
 balance required) according to this analysis should be $869.25. This means you have a shortage of ($269.23).This shortage may be
 collected from you over a period of 12 months unless the shortage is less than 1 months deposit, in which case we have the additional option
 of requesting payment within 30 days. W e have decided to collect it over 12 months.
                                                    Home Doc
                                         Case 19-23263   Point Financial Corporation Page 6 of 6
                                                                  Filed 10/08/20
                                                               11511 Luna Road, Suite 200
                                                                Farmers Branch, TX 75234
                                                                      800.686.2404


                                                                                                    Property Address:
                                                                                                    3833 LANSDALE CT #82
                                                                                                    BURTONSVILLE MD 20866
                JACQUELINE ROUSE-JOHNSON
                3833 LANSDALE CT # 82
                BURTONSVILLE MD 20866-2103




                                                                                                               Loan Number:
      Analysis Date: September 24, 2020

We anticipate the total of your coming year bills to be $3,215.38. We divide that amount by the number of payments expected during the coming
year to obtain your escrow payment.
 New Escrow Payment Calculation                                           Paying the shortage: If your shortage is paid in full, your new monthly
 Unadjusted Escrow Payment:                                 $267.95       payment will be $1,458.78 which includes principal, interest, and escrow.
                                                                          Paying the shortage does not guarantee that your payment will remain the
 Over/Short Spread:                                          $22.44
                                                                          same, as your tax or insurance bills may change.                            NMLS#
 Escrow Payment:                                            $290.39                                                                                   7706




If you are a New York resident or your property is in the state of New York, and you desire to file a complaint about Home Point
Financial, you may file with the New York State Department of Financial Services and may obtain further information from the New
York State Department of Financial Services by calling the Department's Consumer Assistance Unit at 1-800-342-3736 or by visiting
the Department's website at www.dfs.ny.gov.
